Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Such claim limitation(s) is/are: means for rotating and means for adjusting in claims 1 and 13, spring tensioning means in claims 8 and 18, governor means in claims 9 and 19.

Examiner believes the means for rotating to be a chain. Examiner believes the means for adjusting is the structure shown below as stated on page 6, lines 20-23 and page 7, lines 1-1:

    PNG
    media_image1.png
    136
    621
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    427
    619
    media_image2.png
    Greyscale


The governor means is shown below as stated on page 7, lines 15-23 and page 8, lines 1-12:


    PNG
    media_image3.png
    323
    620
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    436
    621
    media_image4.png
    Greyscale



This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: brake shoe means in claim 1.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9 and 19 recite “excessive rotational speeds of said shaft”. It is unclear what defines “excessive rotational speeds”. 
Claims are being examined as best understood. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5 and 9-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deutsch 10,196,822.
In regard to claims 1,3-5 and 9-12 Deutsch ‘822 discloses a chain assembly comprising:
A shaft (42).
A wheel (98) secured to said shaft (42).
A hand-operated means (96) for rotating said wheel (98) and said shaft (42) about an axis.
A one way bearing (58) having an inner race (62) secured to said shaft (42) for rotation therewith and having an outer race (60) that can freely rotate in one direction in relation to said inner race and prevented from freely rotating in another or opposite direction in relation to said inner race.
A brake drum (102) coupled to said outer race (60).
Brake shoe means (162) arranged to be in operative contact with said brake drum (102) to apply frictional forces to said brake drum (102) when there is relative motion between said brake shoe means (162) and said brake drum (102).
Brake adjusting means (174,177,182,184,186,188) for adjusting the braking forces applied by said brake shoe means (162) on said brake drum (102).
Said one way bearing (58) being arranged to maintain said brake drum (102) stationary in one direction of rotation of said shaft (42) and to rotate said brake drum (102) in the opposite direction of rotation of said shaft resulting in a degree of braking of said shaft as determined by said brake adjusting means (174,177,182,184,186,188).  
Wherein said brake shoe means (162) comprises at least one brake shoe pivotally mounted (at 178) for movements in relation to said brake drum (102).
Wherein two brake shoes (162)(166) are provided.
A housing (34,36) having an opening (not shown) for said shaft (42), said brake shoe means being fixed on an inside surface of said housing (34,36). (must be a hole for axle to mount and rotate)
Governor means (50)(76) for arresting excessive rotational speeds of said shaft (42) and said brake drum (102) in said opposite direction of rotation.  
A chain gear (116) fixed to said shaft (42) suitable for engaging a chain.
Wherein said hand operated means (96) comprises a chain dimensioned to engage said wheel (98).  
Wherein said brake drum (102) is mounted on a retaining plate (46), and said governor means (50)  is also mounted on said retaining plate (46) for sharing rotational movements with said brake drum (102).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deutsch 10,196,822 in view of Curtis 2003/0197160.
In regard to claim 2, Deutsch ‘822 discloses:
Wherein said shaft (42), said wheel (98) and said inner race (62) have mating surfaces.
Deutsch ‘822 fails to disclose: 
Wherein said shaft has a hexagonal cross-section and said wheel and said inner race have mating hexagonal openings to receive said shaft.  
Curtis ‘160 discloses:
Said shaft (90) has a hexagonal cross section and said inner race (of bearing 32) has mating hexagonal opening.
. 
Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deutsch 10,196,822.
In regard to claim 6, Deutsch ‘822 discloses:
Wherein said brake adjusting means (174,177,182,184,186,188) is mounted on an inside surface of said housing (34,36).  
Deutsch ‘822 fails to disclose: 
Wherein said brake adjusting means is mounted on an outside surface of said housing.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Deutsch ‘822 to locate the brake adjusting means on an outside surface of the housing in order to provide easy access for a user. Furthermore, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
In regard to claims 7 and 8, Deutsch ‘822 discloses:
Wherein said brake adjusting means comprises a cam (174) for applying variable pressure or force on said brake shoe means (162)
Wherein said brake adjusting means comprises a spring tensioning means (188) mounted on the outside of said housing (as obvious to modify in claim 6)  and coupled to said cam (174), whereby said spring tensioning means (188) can be adjusted outside of said housing to accommodate angular forces applied to said shaft.  

Claims 13 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Labelle 4,664,170 in view of Deutsch 10,196,822.
In regard to claim 13, Labelle ‘170 discloses a rolling door chain assembly comprising:
A main horizontal shaft (17) and a main gear (59) fixed on the main shaft. 
A curtain of linked horizontal slats (column 1, lines 63-68).
A frame comprising vertical tracks or rails (39,41) arranged to slidably receive lateral ends of said curtain slats.
 A chain assembly (45) mounted on said frame.
A chain (61) coupling said main gear (59)  with said chain assembly (45).
Said chain assembly comprising a shaft (57) and a wheel (49) secured to said shaft.
A hand-operated means (53) for rotating said wheel (49) and said shaft (57) about an axis.
Labelle ‘170 fails to disclose: 
A one way bearing having an inner race secured to said shaft for rotation therewith and having an outer race that can freely 11rotate in one direction in relation to said inner race and prevented from freely rotating in another or opposite direction in relation to said inner race.
A brake drum coupled to said outer race.
Brake shoe means arranged to be in operative contact with said brake drum to apply frictional forces to said brake drum when there is relative motion between said brake shoe means and said brake drum.
Brake adjusting means for adjusting the braking forces applied by said brake shoe means on said brake drum.
Said one way bearing being arranged to maintain said brake drum stationary in one direction of rotation of said shaft and to rotate said brake drum in the opposite direction of rotation of said shaft resulting in a degree of braking of said shaft as determined by said brake adjusting means.  
Deutsch ‘822 discloses: 
A one way bearing (58) having an inner race (62) secured to said shaft (42) for rotation therewith and having an outer race (60) that can freely rotate in one direction in relation to said inner race and prevented from freely rotating in another or opposite direction in relation to said inner race.
A brake drum (102) coupled to said outer race (60).
Brake shoe means (162) arranged to be in operative contact with said brake drum (102) to apply frictional forces to said brake drum (102) when there is relative motion between said brake shoe means (162) and said brake drum (102).
Brake adjusting means (174,177,182,184,186,188) for adjusting the braking forces applied by said brake shoe means (162) on said brake drum (102).
Said one way bearing (58) being arranged to maintain said brake drum (102) stationary in one direction of rotation of said shaft (42) and to rotate said brake drum (102) in the opposite direction of rotation of said shaft resulting in a degree of braking of said shaft as determined by said brake adjusting means (174,177,182,184,186,188).  
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include the one way bearing, brake drum, brake shoe means and brake adjusting means as taught by Deutsch ‘822 in order to provide a means to help aid in controlling the speed of descent of the device when closing. 
In regard to claims 15, Labelle ‘170 as modified by Deutsch ‘822 disclose: 
A housing (34,36 Deutsch ‘822) having an opening (not shown) for said shaft (57, Labelle ‘170), said brake shoe means (as taught by Deutsch ‘822) being fixed on an inside surface of said housing (34,36). (must be a hole for axle to mount and rotate)
 In regard to claim 16, Deutsch ‘822 discloses:
Wherein said brake adjusting means (174,177,182,184,186,188) is mounted on an inside surface of said housing (34,36).  
Deutsch ‘822 fails to disclose: 
Wherein said brake adjusting means is mounted on an outside surface of said housing.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Labelle ‘170/Deutsch ‘822 to locate the brake adjusting means on an outside surface of the housing in order to provide easy access for a user. Furthermore, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
In regard to claims 17-18, Deutsch ‘822 discloses:
Wherein said brake adjusting means comprises a cam (174) for applying variable pressure or force on said brake shoe means (162)
Wherein said brake adjusting means comprises a spring tensioning means (188) mounted on the outside of said housing (as obvious to modify in claim 6)  and coupled to said cam (174), whereby said spring tensioning means (188) can be adjusted outside of said housing to accommodate angular forces applied to said shaft.  
In regard to claim 19, Labelle ‘170 fails to disclose:
Governor means for arresting excessive rotational speeds of said shaft and said brake drum in said opposite direction of rotation.  
Deutsch ‘822 discloses: 
Governor means (50)(76) for arresting excessive rotational speeds of said shaft (42) and said brake drum (102) in said opposite direction of rotation.  
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include a governor means as taught by Deutsch ‘822 in order to prevent unintentional falling of the door. 
	In regard to claim 20, Labelle ‘170 as modified by Deutsch ‘822 disclose: 
Wherein said brake drum (102) is mounted on a retaining plate (46), and said governor means (50) is also mounted on said retaining plate (46) for sharing rotational movements with said brake drum (102).  
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Labelle 4,664,170 and Deutsch 10,196,822 as applied to claim 13 and further in view of Curtis 2003/0197160.
In regard to claim 2, Deutsch ‘822 discloses:
Wherein said shaft (42), said wheel (98) and said inner race (62) have mating surfaces.
Deutsch ‘822 fails to disclose: 
Wherein said shaft has a hexagonal cross-section and said wheel and said inner race have mating hexagonal openings to receive said shaft.  
Curtis ‘160 discloses:
Said shaft (90) has a hexagonal cross section and said inner race (of bearing 32) has mating hexagonal opening.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Deutsch ‘822 to make the shaft have a cross section and the openings of the wheel and inner race have hexagonal opening as taught by Curtis ‘160 since such is shown as a known means to connect rotating members together. Such a connection would be stronger than a key and slot as taught by Deutsch ‘822. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY C RAMSEY whose telephone number is (571)270-3133.  The examiner can normally be reached on Mon-Wed 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CATHERINE A KELLY/Primary Examiner, Art Unit 3619